Citation Nr: 1428145	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot disorder.

2.  Entitlement to service connection for right foot disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from June 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claim for service connection for left ankle inflammatory arthritis, and denied service connection for right foot gout.  The claim for service connection for left ankle inflammatory arthritis was reopened in the Board's August 2013 decision.  

This matter was most recently before the Board in August 2013 and was remanded for further development.  The case has since been returned to the Board for appellate review.

In light of varying diagnoses in the record with respect to the Veteran's left ankle/foot and right foot disabilities, the Board has expanded and recharacterized the Veteran's claim pursuant to the United States Court of Appeals holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2013 remand, the Veteran underwent a VA examination of his ankles and feet in September 2013.  The same VA examiner conducted the two VA examinations.  The examiner stated that he reviewed the Veteran's electronic claims file, and noted that the Veteran was diagnosed with osteoarthritis and gout disease in both the right and left ankles in 2004, and osteoarthritis and presumed gout disease in both the right and left feet in 2004.  The examiner then opined that the Veteran's diagnosed bilateral osteoarthritis of the ankle joints and bilateral feet were less likely as not caused or aggravated by his service or his service-connected conditions.  The rationale provided for both examinations was that the Veteran's condition was part of the natural aging process, and that there was no clear evidence that the Veteran had gout, or a diagnosis of gout.  Regardless, the examiner stated that the problem "started in 2004, many years after his discharge from Army, with no connection or aggravation by his service more than 30 years ago."  

The Board finds that the September 2013 opinions are inadequate.  First, although the VA examiner stated in his report that he reviewed the claims file, he did not consider the Veteran's lay statements regarding the onset of foot and ankle pain during service, and his continued symptoms since.  Although the Veteran's service treatment records are silent for complaints, treatment or diagnoses of foot and ankle problems, the examiner must acknowledge and discuss any lay evidence of onset and a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  

Also, the examiner appears to have relied on an inaccurate factual history in rendering his opinions.  The examiner indicates in both his examination reports that the Veteran was diagnosed with osteoarthritis and gout disease in 2004, but when discussing the medical history, he stated that the Veteran's ankle and foot pain started around 2006.  A review of the claims file shows evidence of ankle and foot problems prior to 2004.  Treatment records from the Dodge Correctional Institution from July 1998, which note the Veteran having complaints of gout in the right foot.  The Veteran was assessed as having a gouty attack.  A December 1998 entry shows complaints of left ankle pain, tenderness, and edema.  

As the examiner failed to consider the Veteran's statements and appeared to have relied on an inaccurate factual history, including providing conflicting dates regarding the onset of ankle and foot pain, the September 2013 VA examinations are inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 794 (1993) (noting that a medical opinion based upon an inaccurate factual predicate has no probative value).  Remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Finally, as the record indicates that the Veteran has been receiving regular treatment from the VAMC in Madison for his foot and ankle disabilities.  The most recent VA treatment records contained in the claims file date back to August 2011.  Updated VA treatment records, from August 2011 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain updated complete VA treatment records from the VAMC in Madison, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left and right ankle/foot disorders.   The complete claims folder (i.e., both the Veteran's Virtual VA eFolder and VBMS electronic claims file) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  X-rays should be obtained, if no recent x-ray reports are available.  

The examiner should address the following:

a)  The examiner should identify any current arthritis or gout disability of the left ankle/foot, right foot, as well as any additional ankle or feet disorders.  Any previous diagnoses of arthritis or gout in the Veteran's medical history should be discussed.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed left ankle/foot disorder, and right foot disorder, is related to the Veteran's active duty service.  

The examination report should include discussion of the Veteran's documented in-service and post-service medical history as well as his assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered and discussed in formulating the requested opinion, as well as any other relevant lay evidence and medical evidence of record.

The examiner must provide a complete rationale with an explanation for any opinions given.  As previously stated, the examiner should cite specific medical evidence and discuss the Veteran's complete medical history.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



